Benning J.,
concurring.
The Court below decided that so much of the statute of the 32d Henry the VIII, as declares that no person shall sell or buy lands, except the seller, his ancestors, or those undev whom he claims the lands, have been in possession of the same, or of the reversion or remainder thereof, or have taken the rents thereof, by the space of one whole year next before-the sale, on pain that the seller, and the buyer too, if “knowing the same,” shall forfeit the value of the land. And the question is whether that decision rvas right ? The answer to this question, of course, depends on whether the law thus decided to be in force, is in force ? To that question I go.
It will be admitted, that the law is not in force, if the following propositions are true :
1st. The Colonists, when they came to Georgia, did no? bring the law with them.
2d. The Colonists, after coming to Georgia, did not adopS the law.
3d. Admitting that the Colonists, when they came, brought the law with them, or adopted it afterwards, they repealed it
4th. And never revived it.
5th. The law was never specially imposed upon the Colonists, by either the King or Parliament.
6th. The law was never adopted by the Colonists, after they became the people of an independent Slate.
Are these propositions true ? I think that they are, and I will try to make good my opinion:
1st. Is it true that the Colonists, when they came to Georgia, did not bring the law with them?
What is the test for determining whether the Colonists brought with them any particular law or not ?
Blackstone says: “ Besides these adjacent islands, our more distant plantations in America and elsewhere, are also, in some respects subject to the English laws. Plantations or *99Colonies in distant countries are either such, where the lands are claimed by right of occupancy only, by finding them desert and uncultivated, and peopling them from the mother country, or where, when already cultivated, they have been either gained by conquest or ceded to us by treaties. And both these rights are founded upon the law of nature, or, at least, upon that of nations. But there is a difference between these two species of colonies, Avith respect to the laAvs by Avhich they are bound. For it hath been held, that if an uninhabited country be discovered, and planted by English subjects, all the English laAvs then in being, which are the birthright of every subject, are immediately there in force. But this must be understood Avith veiy many and very great restrictions. Such colonists carry Avith them only so much of the English laAv as is applicable to their oavia situation, and the condition of an infant colony; such, for instance, as the general rules of inheritance, and of protection from personal injuries. The artificial refinements and distinctions incident to the property of a great and commercial people, the laws of police and revenue, (such, especially, as are enforced by penalties,) the mode of maintenance for the established clergy, the jurisdiction of spiritual courts, and a multitude of other provisions are neither necessary nor convenient for them, and therefore are not in force. What shall be admitted and what rejected, at what times, and under Avhat restrictions, must, in cases of dispute, be decided, in the first instance, by their OAvn provincial judicature, and subject to the revision and control of the King in council; the Avhole of their constitution being also liable to be new-modeled by the general superintending in the Legislature of the mother country. But in conquered or ceded countries, that have already larvs of their own, the King may indeed alter and change those laws; but till he does actually change them, the ancient laws of the country remain, unless such as are against the laAvs of God, as in the case of an infidel country. Our American plantations are principally of this latter sort, *100being obtained in the last century, either by right of conquest and driving out the natives, (with what natural justice I shall not at present enquire), or by treaties. And therefore the common law of England, as such, has no allowance or .authority there-; they being no part of the mother country, ■but distinct, though dependent dominions. ’ They are subject, however to.the control of the Parliament; though (like Ireland, Man and the rest,) not bound by any particular acts of Parliament, unless particularly named.” 1 Black. Com: 107.
According to this, all British Colonies fall into one of two classes, viz: the class of colonies planted in newly discovered, “ uninhabited” countries; or the clas* of colonics consisting of “ceded” or “conquered” countries, having inhabitants and laws of their own.
Let us grant that Georgia belonged to the latter class, (and - it would seem to be Blackstone’s opinion that it did,) then, if Blackstone is right, the laws that were in force over the colonists of Georgia, were “ the ancient laws of the country.” The statute of 32d Henry the VIII. was no part of those laws, therefore, that statute was never in force over those colonists.
But I deny that Georgia did belong to this class. I insist that it belonged to the class of colonies planted in newly discovered uninhabited countries. I admit that there were native-inhabitants of Georgia, and that the territory of Georgia was obtained from them by treaty or conquest; but then, I say, that whenever they parted with their territory in either. way, they did so with the expectation and the intention to abandon the territory parted with, to the new owners; and that in every instance they acted up to this expectation and intention. I say that the aborigines and the new owners never lived mixed together on the same territory. This, I suppose (none will dispute. It follows, that when the new owners settled on their new territory, it was in fact “ uninhabited.”
*101At any rate, we may safely say, that if the territory was inhabited at all, it was inhabited by savages, almost destitute-of law; and quite destitute of law suited to civilized men; such as the colonists were; we may safely say, that this law,, such as it was, was never in fact in force over the colonists.
Georgia then, I conclude, is to be set down in the class of colonies planted in “ uninhabited” countries; and therefore,, is to be considered as one, the inhabitants of which drew their laws from the mother country.
What then is this test of his for determining what were-the laws which they so drew ?
He says that “such colonists carry with them only so-much of the English law as is applicable to their own situation, and the condition of an infant colony; such as the-general rules of inheritance,” &c., that, “the artificial refinements and distinctions incident to the property of a great and commercial people, the laws of police and revenue,” &c., “and a multitude of other provisions, are neither necessary nor convenient for them, and therefore are not in force;” that “what shall be admitted, and what rejected, at what times, and under what restrictions, must, in cases of dispute, be decided, in the first instance, by their own provincial judicature, subject to the revision and control” of the King and of Parliament.
This amounts to sa3Úng that, if, in the opinion of the colonial Courts, (subject to the revision of -the King, or that of Parliament,) any English law is one which was neither necessary nor convenient for the colonists, it is one, of which we may affirm, that the colonists did not bring it with them.
The State has succeeded to the colony; and the State Courts to the Colonial Courts, and to the judicial powers of the King and Parliament.
We may say, then, that according to this test, if, in the opinion of the State Courts, any English law is one which was neither necessary nor convenient for the colonists, it is *102one, of which we may affirm, that the colonists did not bring it with them.
This is Blackstone’s test. Is this a good test? I think so. It is, I believe, the test generally, if not universally accepted. It is the one which the compiler of the English statutes in force in Georgia, Gov. Schley, was, at last, compelled to accept in spite of himself. It is the one on which the commissioners for revising the compilation seem to have acted.
Gov. Schley, adopting the language of a “learned friend,” says, “ that the colonists of America brought with them from England, as their birthright, all those laws of the mother country which were capable of being so transferred, up to the period of the settlement of Georgia. Therefore, all the English statutes of a general nature must be considered to have been in force anterior to the revolution.” He then says, “ conceiving this rule susceptible of application to the subject under consideration, I have adopted it, &c.” But he admits that in practice, he could not follow the rule; for he says, that “ many statutes, although general in their nature, were from the subject matter,” &c., “ totally inapplicable. It became necessary, therefore, to establish a line between such statutes, as could not at any time have been suited to the situation of the people, and such as might reasonably be supposed to be adapted to their wants and their use; and then to compare these last with the Constitution, laws, and form of government since established, and select such as were not repugnant to them.” Pref. to Schley’s Dig. 23, 24.
So, that after all, he is compelled to take Blackstone’s test, for this is but that test.
The commissioners to revise his digest rejected some statutes of a general nature which he had selected. Those statutes are to bo found in the appendix to the digest.
I think, then, that I may say, that this test of Blackstone’s is the true test.
Taking this as the true test, the question, whether the colonists brought the law in question with them, becomes this ': *103Was that law such, that this Court’s opinion of it ought to be, that it was a law neither necessary nor convenient for the colonists.
What then is that law ?
The substance of it is as follows: No person shall sell or buy lands except the seller, or his ancestors, or those under whom he claims the land, “ have been in possession of the same, or of the remainder or reversion thereof, or taken the rents or profits thereof, by the space of one whole year next before” the sale, on pain that such seller, and the buyer too, knowing the same, shall each forfeit the whole value of the lands.
The words, “ by the space of one whole year,” must be taken to relate equally to the words, “ have been in the possession of the same,” and to the words, “ taken the rents or profits thereof”
This is the more natural construction of the language.
This construction makes the law consistent with itself. Being in possession for a year, and taking the rents for a year, ought to stand on the same footing. Indeed, when the owner is taking the rents, he is virtually in possession — in possession by his tenant.
The other construction, that by which the relation of the words, “ whole year,” would be confined to the words, “have taken the rent,” would go far towards defeating the object of the law. According to that construction, if a man himself, or his ancestors, or any person under whom he claimed, had ever, at any time, hoivever remote, been in possession, the man might sell, although it might be, that at the time of the sale, he was not in possession, and somebody else was. A construction making the law tolerate such a sale as this, would, it must be obvious, defeat in a great measure the object of the law.
These two constructions are the only ones of which the language is susceptible. To say that the language does not forbid a man to sell, though he may be out of possession, and *104have been so for years, unless somebody else is in possession, and possession adverse, is not, it seems to me, to construe law, but to make law.
Yet, I believe, that there are dicta, if not decisions, to the effect that the language does not forbid a man to sell except in this case. The truth is, that this lav/ is so bad that the effort to get rid of it has produced wild work, both in dicta and decisions. See Plow. 85.
I assume, then, that the meaning of the law is, that no person is to sell, unless he or those under whom ho claims have been in possession for a year, or have taken the rents for a year.
What would be the natural effect of such a law ? To stop the sale of all lands except those, the possession or the rents of which had been enjoyed for one year at the time of the sale by the seller, or by those under whom he claimed.
Now, was a law that would have stopped the sale of land to such an extent as this, a law that was necessary ox convenient for the first colonists of Georgia?
What was their situation ? On landing from a wide ocean, they found themselves standing on the soil of the province of Georgia, a territory of vast extent, covered all over with forest, except here and there a patch, and destitute of inhabitants, except some small bands of roaming savages. They found all the land owned in undivided parts, by the King and a great corporation — the King having granted to “ the trustees for establishing the colony of Georgia in America,” “seven undivided parts — the whole in eight equal parts to be divided — of all those lands.” Schley’s Dig. 430, 435. There was not an acre of which, it could be said, that either the King or this corporation had been in possession of for a year, and had taken the rents of for a year. There was not much more, of which it could be said, that the savage natives had ever been in possession of, at any one time for as m uch as a year. Rents were unheard of. In a word, there were no lands falling within the exception of the law, and *105therefore, no lands to be bought or to be sold, if the law was in operation.
This, then, was the situation of the colonists: they needed land above all things; they had come three thousand miles across an ocean for land; around them lay land in untold quantities; the owners of this land were eager to sell it; they got it only to sell it. And this being the situation of the colonists, it is manifest that any law that would have prevented them from buying this land, would have been a law, not only not necessary or convenient for them, but a law fatal to them.
The part aforesaid of 32 Henry VIII was such a law.
This, I think, is the conclusion to which the Courts of this State ought to come.
My first reason then for thinking it true, that the colonists did not hring this law with them, is, that the law was such that the Courts of this State ought to hold it to be one that was neither necessary nor convenient for the colonists.
My second reason is founded upon this : The law did not bind the King.
The law did not bind the King. “ The King is not bound by any Act of Parliament, unless he be named therein by special and particular words.” 1 Black. Com. 261.
Before the making of the grant to the trustees, all the land here belonged to the King. It is manifest, therefore, that this law could not, before that grant, have been operative here, as to any of the land, without the law’s binding the King.
After this grant, one undivided eighth still belonged to the King. As to this part then there was no change by the grant, The rest passed to the trustees, on the terms of their paying to the King a specified rent for any of it they might sell; on terms, therefore, that were such as to make it highly to the King’s interest that they should sell out the land rapidly. It is equally manifest, therefore, I think, that a law calculated to stop the sales of the land, as this law was, could not, with*106out binding the King, without affecting the King’s interests, have been operative, even upon this part of the land granted by the King to the trustees.
At the end of twenty years, the trustees surrendered the. grant, and the King again became the owner of all the land, except such small part as the trustees might have sold off; and that was comparatively a very small part
And thus things remained until the revolution; the King from time to time granting off portions of the land to individuals, or authorizing it to be done, but retaining the far greater part of the land himself.
I think I may say then, that this law could not, without binding the King, without affecting the Kings interest, have been operative here, at any time before the revolution.
But, as the King is not mentioned in the law, the law could not bind the King. Hence, the law could not have been operative here, at any time before the revolution.
This law is such, that it is manifest, that all the cases covered by it may be distributed into three classes. One,a class including those cases in which, at the time of the sale, neither' the seller nor any one else is in possession; one, those ■in which, at the time of the sale, the seller is in possession, or in the enjoyment of the rents, but has not been so for a year; and one, those in which, at the time of the sale, another than the seller is in possession, and in possession adversely to the seller. And it will not be disputed that a great majority ofthese cases will fall into the first two classes.
And the law is also such that it may be treated as consisting of two parts, a prohibitory and a penal part. The prohibitory part prohibiting a sale in any of the cases included in. any of the three cases; the penal part imposing a penalty in every instance of such a sale.
Now, it is conceded by all, I believe, that the penal part was never in force here at all, and that the prohibitory part was never in force here as to any of the cases included in *107the first and second classes, and these two classes contain a large majority of all the cases.
And it is conceded by this Court, in Pitts vs. Bullard, (3 Kelly, 17,) that the prohibitory part, though in force as to the cases included in the third class, viz: cases of a sale where there is adverse possession, yet is subject to evasion by the easy shift of a demise on the part of the buyer, in the name of the seller.
These particular concessions amount to a general concession, that, of all this law, no part except a very small part, and that a part susceptible of easy evasion, was ever in force in Georgia; and of course, to a concession, that when the colonists came here they brought with them no more of the law than this insignificant part.
And I say that if it be true that they did not bring with them the other, and far greater part of the law, the fact affords a strong argument to show it to be also true that they did not bring with them this insignificant part.
And this argument derives support from the conduct of the colonists and their successors, both in private and in public life. That conduct shows that they never regarded the law as in force. They ever acted as if none of the law was in force. They were never deterred for a moment from selling their land, by the fact that they might not be in possession of the land, or the fact that some third person might be in the adverse possession of the land.
And in harmony with this was their public conduct, their conduct as legislators.
They passed laws saying that “all the property” of a man shall be bound by a judgment against him, laws that fi. fas. and attachments against a man may be levied on “ his estate, both real and personal.” And in no instance did they make any exception of the case in which a man’s real property may be in the adverse possession of a third person; rather they did what showed that they intended not to except that case, for they provided a remedy, by claim, for that case, and *108said, that in that special case, the onus of showing title in the defendant should be upon the plaintiff.
These laws then, amount to a legislative declaration, that a man’s land may be sold at the instance of his creditors, although the land may be in the adverse possession of some third person.
The Legislature again and again passed acts disposing of the public lands by lottery; that is, by chance; and in some of these lottery acts the Legislature prohibited the sale of chances (thereby implying that they thought chances saleable without such a prohibition;) afterwards, by other acts, they repealed the prohibition.
One of the first acts which they ever passed, -was a registry act, to the effect that deeds were to be recorded in a specified time; and that, if a man made two deeds for the same land, and the younger was recorded in the specified time, and the older not, the younger should have precedence over the older.
To see the extent of this act, let us suppose a quite supposable case. A. conveys land to B., who, (as is natural,) goes into immediate possession, but fails to have his conveyance recorded in the specified time. Afterwards A. conveys the same land to C., who has his conveyance recorded in the specified time. Now, hero, when A. makes the second conveyance, that to C., B. is in adverso possession to A., and under title, a conveyance made by Jl. himself. Yet the statute says that this conveyance of his shall yield to that conveyance of C.’s, made after his.
Now, these acts, each and all, cut deeply iuto this law of Henry the VIII, and yet, in passing them, the colonists and their successors never once refer to that law. They seem to have acted as though they were unconscious of its ever having been passed.
Thus then, the first colonists and all their successors, seem to have conducted themselves, both in the halls of legislation and in the walks of private life, in such a way as to show *109that if this law was, in any particular, in force over them, they did not know it.
It is conceded, as we have seen, that they left behind them, by much the greater part of the" law — we may say all of it, that had any virtue in it.
Put the evidence from those two sources together, and I ask, does it not afford a strong argument to show that the colonists left behind them every part of the law? I think so.
Here, then, is my remaining reason for thinking that the colonists did not bring this law ivilh them.
2d. Assuming that I am right in this opinion, may it not be true, that the colonists adopted this law by some colonial act ? I answer no, there is not, I am confident, any such act to be found.
But let it be granted that the law, in one of these two ways or in some other way, got to be in force.
3d. Then, I say, that in that case, the law was afterwards repealed — repealed by the aforesaid registry act of 1755.
Hitherto I have insisted upon no more than that this act cut deeply into that law. I now say, that it cut that law to The vitals. To drop the figure, I now say, that this act, especially when read in the light of subsequent legislation, is so repugnant to that law, as to amount to a repeal of the lato.
It is conceded, as we have noted, that no more of this law is in force than so much of it as prohibits the sale of lands, which, at the time of the sale, are held adversely to the seller.
This being so, the question will be, does this registry act say, that the sale of lands, thus held, is no longer to be prohibited ? And I answer, that the act does, as I conceive, in effect, say so.
The act contains these words, “ and such” (conveyances,) “ as may be hereafter made within this province, be registered within sixty days from date of the several deeds, conveyances, or mortgages; in failure of which, all such as are *110lawfully and regularly registered as aforesaid, shall be deemed, taken, and construed to be prior, and shall take place and be recoverable in law before any and every deed, conveyance or mortgage, which has not been lawfully registered as above, any law, custom, or usage to the contrary notwithstanding.” Cobb Dig. 159.
Let us apply these words to a very supposable case — a case of which use has already been made: A. is the owner of land; he makes a conveyance of the land to B., who, as is natural, goes immediately into possession of the land. B, fails for “sixty days,” to have his conveyance “ registered.” A., after making this conveyance to B., makes another conveyance of the land to C., who has his deed “registered” “within sixty days.” Here, then, is a case in which the land is at the time of the second sale, held adversely to the seller, and is so held under a perfect title, and a title derived from that very seller; consequently, here is the strongest case possible of a possession adverse to the seller at the time of the sale. There can be but one other case of adverse possession, viz: that in which the occupant holds under some imperfect title. And that is, manifestly, a much weaker case than the case in which the occupant holds under a perfect title. What then, do these words of the statute say, as to (his supposed case? They say (hat the second deed “shall bo deemed, taken, and construed to be prior, and shall take place and be recoverable in law before” the first deed, “ any law, custom or usage to the contrary notwithstanding.”
And this is saying that the second sale shall be good, although made in the face of an adverse possession, and that one of the strongest kind possible.
These words, then, are, so far as this supposed case is concerned, directly repugnant to so much of this law as covers the case of a sale of land held adversely to the seller. Therefore, if that part of the law was ever in force, they repealed it, so far as that supposed case is concerned. And it is admitted that no other part of the law was ever in force,
*111And I insist, that if, as to this supposed case, a case of sale in the face of an adverse possession, the strongest possible, the words repealed the law, we may say, that, as to every case, they repealed it. If a law is such that it permits murder, is it not also such that it permits manslaughter? such that it permits justifiable homocide?
But am I right in claiming that these words of the registry act, give to the second deed a priority over the first, in this the supposed case ? I think that I am.
I stand, first upon the words ; and the words of an act are sufficient, when they are not ambiguous, and these are noi ambiguous. They are, all such conveyances “as are lawfully and regularly registered,” “shall take place and be recoverable in law before any and every Conveyance’ not duly registered.”
Secondly, I stand upon the context. It was not until 1837 that any act was passed introducing exceptions to the universality of these words. In the registry act of that year are the words following: “ In all cases where two or more deeds shall hereafter be executed by the same person or persons^ conveying the same premises to different persons, the one recorded within twelve months from the time of execution, (if the feoffer have no notice of a prior deed recorded at the time of the execution of the deed to him or her,) shall have preference.” Cobb Dig. 175.
Here is the first place in which is to be found any legislative declaration that notice of the first conveyance, by the man taking the second, makes any difference.
And it is the only place. The case of a deed taken with notice, then, is the only exception, and this is an exception made long after the passage of the original act.
But I take broader ground. I say that this registry act is repugnant, not only to so mu'ch of this law as condemns the sale of land held adversely to the seller, but that it is also repugnant to the whole of the law.
What was this registry act ? It was an act that required *112all deeds, all mortgages, all wills, whether already made, or to be made, to be registered within specified times. And it did not stop with an empty command ; it went on to say, that every deed which should not be so registered should be postponed to every deed which should be so registered; and that every will which should not be so registered should be void.
And the act further declared, that if any vendor or mortgagor should “presume to execute a second or other deed,” he should be punished in a specified way.
This was the act, and what was this but a legislative proclamation to all men, to this effect: “ Know ye, that henceforth every sort of title to every sort of property may be investigated and determined, in commerce, by this book of registrations, with which we provide- you. Buy from any body; give credit to any bod3q in whom this book tells you is the' title.”
This was something new in law, and it was directly repugnant to the particular law in question. That sa3rs to all men: “Know ye, that ye are to buy land from nobody unless he, (or those under whom he claims,) has been for a 3>-ear in the possession of the land, or in the enjoyment of its rents.”
The act says, “go by the possession.” This law says, “go by the title.” Here is direct repugnancy.
And the great principle of this registry act, that men in their dealings one with another, were to look to title rather than to possession, is again and again recognized, in subsequent legislation.
There was subsequently passed an act which, in effect, abolishes livery and seisin; one which subjects all of a man’s lands to his debts, regardless of whether the3>- are in his possession or in somebody elses, or in nobody’s; acts which dispose of the public lands by lottery, in which acts there is leave given to those having chances, to sell their *113chances; acts putting realty upon the footing of personalty, in important respects.
And it was in the highest degree expedient, the circumstances of the time considered, that this should be the principle to govern men in their dealings one with another. If it had been so, that no lands could be legally sold, except those of which a man (or those under whom he claimed,) had been in possession for a year, or even except those of which he was in possession at the time of sale,) how long would it have taken Georgia to come to what she is? At the date of this act, probably nearly nine-hundredths of the territory of Georgia was in forest, unoccupied by citizen or subject.
I say, then, that this registry act of 1755, was repugnant to the law in question, and therefore, that the act repealed the law, if the law was ever in force in Georgia.
4th. I insist that if the law was thus repealed, it was never revived again by the colonists, whilst colonists.
I feel safe in saying, that no Colonial act for its revival, is any where to befound.
5th. There is no pretence that the law was ever specially imposed upon the colonists, by the King or by' Parliament.
If I am right thus far, I am authorized to say that, the law was not in force at the time when the colonists became an independent people, and that it had not been in force at any time after 1755, if ever.
6th. And I maintain, that the law was never adopted by them, after they became an independent people. I maintain, that there is no act of the State of Georgia by which the law was adopted.
The adopting act of 17S4, is not one by which the law was adopted. That act adopts such laws as were in force on the 14th day of May, 1776, and no others. And this law, I think I have shown, was not in force on that day.
The legislative resolution, by which Schley’s Digest came into existence, is not an act by -which the law was adopted. *114That resolution merely says, that a compiler shall be appointed 3 that his compilation, after being submitted to the revision of “three learned in the law,” shall be approved or disapproved by the Governor; that if approved by him, he shall subscribe for two thousand volumes of it, if it does, not cost more than four dollars a volume. Schley’s Digest X This is by no means saying that every statute which the digest, to be made, may contain, shall be considered as in force, or that no statute which the digest may not contain*, shall be considered as not in force.
Nor has the resolution ever been so understood. It was-not so understood by the compiler himself. He puts several! .statutes in an appendix to the digest, saying, that they, “are* considered by the compiler to be of force,” “but the gentlemen composing the committee of revision, think differently, and! therefore they are not permitted to have a place in the body of the work.” Note preceding pref. note to appendix.
The 43d of Elizabeth, commonly called the statute of charitable uses, is not in Schley’s Digest. Yet in Beall vs. The Executors of Flox, 4 Ga., 422, it is said, that “the principles of the statute of 43 Elizabeth, have been adopted in. this State.” And see Warthenvs. May R. M. Charl. 614.
We have several digests of our own statutes. Yet it has-never been supposed, I believe, that if those digests con lain a particular statute, it followed necessarily, that the statute-was not in force, or, that if they did contain a particular statute, it followed necessarily, that the statute was in force*.
The fact then, that the 32d Henry the VIII, is to be found in Schley’s Digest, proves no more than this, that the.compiler of the digest and those appointed lo supervise his work,, thought that the. statute was in force. This itself, certainly is much ; but, it is not enough, I think, to outweigh what 1 have herein presented in favor of a contrary opinion,, especially since it is true, (as I think I may say with confidence that it is,) that this statute got into the digest in violation of what was the avowed principle on which the digest *115was compiled, viz: the principle that,“such statutes as could, not at any time have been suited to the situation of the people,” were to be excluded. Pref 24.
But if the law in question was notadoptedby the adopting act of 1784, or by the act (resolution,) in relation to Schley’s Digest, then I feel myself at liberty to assume, that it was not adopted by any act of the Slate.
These are my reasons for thinking the law not to be in force.
■ I am aware that this Court has held a contrary opinion. But I do not think that the Court ever did so on much consideration. It is certainly true, that the Court in delivering its opinion, has not adverted to the views on which my opinion is founded. And an opinion that did not take those views into consideration, would be one which, I think ought not to be considered conclusive.
I think, then, that the Court below in deciding that this law is in force, decided wrong.